Evans, J.
Neither under the evidence nor under the statement of the accused could he legally have been convicted of voluntary manslaughter, and therefore the trial judge properly refused to charge the jury as to the law bearing upon this grade of homicide. The State sustained the charge of murder preferred against the accused, and the verdict of guilty was not, as he complains, contrary to law and the evidence.

Judgment affirmed.


All the Justices 'concur, except Fish, G. J., absent.

C. T. Crawford and Jere M. Moore, for plaintiff in error.
John C. Hart, attorney-general, and Joseph E. Pottle, solicitor-general, contra.